The law of Ohio gives the trial court discretionary power to refuse the accused a right to examine physical evidence in the hands of the state prior to trial. This doctrine is an arbitrary segment of the archaic English common-law rules of pre-trial discovery — rules which were themselves arbitrary in their inception.
But even under the present law, discretion must be reasonably exercised. The only facts known to the lower court at the hearing of the motion of March 11 afforded no reasonable ground to refuse the accused the right of inspection. I do not agree thatsimply because the particular relief requested in the motion was moot at the time it was ruled upon makes that overruling nonprejudicial. The ruling of the court did in fact operate to hide the true location of the safe from the accused until the day the trial opened.
If there were any indication in the record that the prosecutor's office or the police department deliberately attempted to hide from the accused the location of the safe, I would reverse. The mere fact of the obstruction to the preparation of the defense, regardless of its cause, is a very serious matter. In the present case, the defendant did have an opportunity during trial to test the chemical analysis relied upon by the prosecution. The particle allegedly found on the defendant and the comparison sample were available. With respect to the safe itself, the defendant learned of its whereabouts on the first day of trial. Nothing in the record indicates that the action of the police in releasing it to the owner, and its subsequent repair, destroyed its usefulness to the defense. Thus, if the defendant wished to challenge the identity of the prosecution's comparison sample, or simply examine the safe for what it might reveal, a subpoena could have been obtained and, if necessary, a continuance requested. On this record I cannot find that the obstruction to the preparation of the defendant's case prejudiced him in the trial. For this reason I concur that the *Page 219 
overruling of the motion of March 11 was erroneous but not prejudicial.
I also concur with the principal opinion that the motion made at the end of defendant's case was improper, and that the other errors assigned must be overruled.